Exhibit 10.2

 

*** Certain information in this exhibit has been excluded because it either (1)
is both (a) not material and (b) would likely cause competitive harm if publicly
disclosed or (2) constitutes personal information that, if disclosed, would
constitute a clearly unwarranted invasion of privacy.

 

Assembly Biosciences, Inc.

 

August 6, 2019

PERSONAL AND CONFIDENTIAL

Derek A. Small

[***]

Re:Separation Agreement and General Release of Claims

Dear Derek:

This letter (this “Agreement”) is executed as of August 6, 2019 and provides
notice to you that effective immediately you will cease to serve as the Chief
Executive Officer and President of the Company and on December 31, 2019 (the
“Separation Date”), your employment with Assembly Biosciences, Inc. (the
“Company”) is being terminated without Cause pursuant to Section 9(e) of that
certain Employment Agreement by and between you and the Company entered into as
of July 11, 2014 as amended by Amendment No. 1 to Employment Agreement dated as
of October 10, 2018 (the “Employment Agreement”).  Each capitalized term used
herein and not otherwise defined shall have the meaning assigned to such term in
the Employment Agreement. The Company thanks you for your contributions and
wishes you well in your future endeavors.

This Agreement also sets forth the terms of the Release referenced in Section
10(c) of the Employment Agreement and you acknowledge that this Agreement
becoming effective is a condition of your right to receive the Separation
Benefits defined in such Section 10(c).  Finally, you are eligible to receive
additional compensation in return for you providing transition services to the
Company, as described in more detail below.

Regardless of whether you enter into this Agreement, you shall be entitled to
the Accrued Benefits as defined in Section 10(a) of the Employment
Agreement.  Also regardless of whether you enter into this Agreement, you will
remain bound by your continuing obligations to the Company under your
Proprietary Information and Inventions Agreement dated February 19, 2016 and
under Sections 6 [Confidential Information and Inventions] and 7
[Non-Competition and Non-Solicitation] of your Employment Agreement, and the
other provisions of the Employment Agreement which by their terms or by the
nature of the obligation survive the termination of your employment (the
“Continuing Obligations”).  Such Continuing Obligations include, without
limitation, your confidentiality obligations, return of property obligations,
non-competition obligations, and non-solicitation obligations.  

The remainder of this Agreement sets forth the terms of the Agreement.  You
acknowledge that you are entering into this Agreement knowingly and
voluntarily.  With those understandings, you and the Company agree as follows:

 

--------------------------------------------------------------------------------

 

1.Separation from Employment

This confirms that your employment with the Company shall terminate on the
Separation Date.  You further confirm that as of the date of this Agreement you
shall be deemed to have resigned as an officer of the Company, including the
positions of Chief Executive Officer, President, Principal Executive Officer and
Principal Financial Officer. Following the date of this Agreement, you further
agree that upon the request of the Company’s Chairman of the Board or the Chief
Executive Officer you shall resign from any and all positions you hold with any
or all of the subsidiaries of the Company, including as an officer and director
of each such subsidiary. Accordingly, your right to participate in the employee
benefit plans of the Company shall cease on the Separation Date, except you will
continue to be eligible for benefits under the Company’s group health insurance
through the last day of the month in which the Separation Date occurs and as
noted in Sections 2(c) and 2(d) below, if applicable, you will continue to have
certain rights under our equity incentive plans.  

2.Separation Benefits

Subject to this Agreement becoming effective and your compliance with this
Agreement and the Continuing Obligations, the Company shall provide you with the
following “Separation Benefits” as set forth in Section 10(c) of the Employment
Agreement except as modified by this Agreement:

(a)Separation Pay.  The Company shall provide you with continued payment of your
final Base Salary (which is at the annualized rate of $562,000) for a period of
twelve (12) months following the date of your “separation from service” within
the meaning of Treasury Regulation §1.409A-1(h) (such separation date being
referred to in this Agreement as the “Separation from Service Date,” such
payment being the “Separation Pay” and such twelve (12) month period commencing
upon the Separation from Service Date being the “Separation Pay Period”). The
first installment of the Separation Pay will be paid on the Company’s first
regular payday occurring after the Separation from Service Date.  The remaining
installments will be paid until the end of the Separation Pay Period at the same
rate as the Base Salary in accordance with the Company’s normal payroll
practices for its employees.  All payments will be less applicable taxes and
withholdings, in accordance with the Company’s normal payroll practices for its
employees. The Company and you intend for the Separation Date to be your
Separation from Service Date.

(b)Acceleration of Equity Awards.  Exhibit A to this Agreement sets forth all of
your outstanding Equity Awards (as defined in the Employment Agreement) as of
the date hereof.  Notwithstanding anything to the contrary in the Employment
Agreement or in the applicable equity award agreements, all Equity Awards which
would have vested during the twelve (12) months following the Separation Date
shall accelerate and vest on the Separation from Service Date. For avoidance of
doubt, any acceleration of vesting set forth in an equity award that provides
for acceleration in connection with  a termination of employment by the Company
shall have no further effect following the cessation of your employment.  Upon
the effective date of your Consulting Agreement, each of your outstanding Equity
Awards to the extent unvested as of the effective date of your Consulting
Agreement shall be hereby modified to provide that upon the termination of your
Continuous Service by the Company for any reason other than for Cause within 6
months following the occurrence of a Corporate Transaction (as defined in the
applicable stock incentive plan), all unvested Options or RSUs, as applicable,
shall immediately vest.

2

--------------------------------------------------------------------------------

 

(c)Extension of Exercise Period.  Pursuant to the terms of your Employment
Agreement, immediately following the Separation from Service Date the exercise
period for all vested Stock Options (as defined in the Employment Agreement)
granted prior to 2018 shall be extended until the end of their respective terms
unless earlier terminated in accordance with the terms of the applicable equity
award agreement.  Pursuant to the Stock Option Agreements governing Stock
Options granted in 2018 and 2019, the exercise period for all vested Stock
Options granted in 2018 and 2019 shall be extended until the later of (i) the
first anniversary of the termination of your Continuous Service (as defined in
the Assembly Biosciences, Inc. Amended and Restated 2014 Stock Option Plan or
the Assembly Biosciences, Inc. 2018 Stock Incentive Plan, as applicable) and
(ii) two years following you departure from the Board of Directors other than
for “cause;” provided, however, in no event shall the exercise period of the
Stock Options extend beyond the end of their respective terms.

(d)Health Benefit.  Notwithstanding anything in the contrary in the Employment
Agreement, provided that you properly and timely elect to continue your health
insurance benefits (including health, dental and/or vision) and remain eligible
under COBRA after the Separation Date, the Company shall pay your applicable
COBRA premiums, less any required withholding, for the eighteen (18) months
following your Separation Date or until you become eligible under another
employer’s health insurance, whichever is earlier (the “Health Benefit”).

(e)Office Space.  Commencing on the Separation Date and continuing during the
term of your Consulting Agreement (as defined below), so long as the Company
maintains offices in Carmel, Indiana, you will be able to maintain your current
office at that location, for no additional cost.

(f)2019 Bonus. Additionally, regardless of whether you are an employee of the
Company as of the date 2019 annual performance bonuses are paid in 2020, you
will be entitled to receive your annual performance bonus, if any, for calendar
year 2019 in an amount equal to the amount you would have earned based on
Company’s performance as if you were employed for the full year, pro-rated based
on the number of days employed in 2019.

3.Consulting Agreement

Upon signing this Agreement, the Company will enter into the consulting
agreement set forth in Exhibit B attached hereto (the “Consulting Agreement”) to
be effective immediately following the Separation Date that shall provide for
your continuation of service to the Company on the terms and subject to the
conditions set forth therein.  Your service as a Consultant pursuant to the
Consulting Agreement will constitute “Continuous Service” (as defined in the
Company’s Amended and Restated 2014 Stock Incentive Plan and 2018 Stock
Incentive Plan) and any portion of the Equity Awards that remain unvested as of
the Separation Date will continue to vest during the term of the Consulting
Agreement in accordance with the terms of the applicable stock incentive plan
and equity award grant agreement.  No modification to any of your outstanding
equity awards is intended to occur as a result of the change in your status to a
consultant except those changes that occur by operation of law and those
expressly set forth in Sections 2(b)  and 2(c) of this Agreement

3

--------------------------------------------------------------------------------

 

4.Release of Claims  

In consideration for, among other terms, the Separation Benefits, to which you
acknowledge you would otherwise not be entitled, you, on behalf of yourself and
your heirs, executors, representatives, agents, insurers, administrators,
successors and assigns (collectively the “Releasors”) voluntarily release and
forever discharge the Company, its affiliated and related entities, its and
their respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, the Company’s former
affiliated professional employer organization, Insperity PEO Services, L.P., and
the current and former officers, directors, shareholders, employees, attorneys,
insurers, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damages and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when you sign this Agreement
and as of the Separation Date, you and the other Releasors have, ever had, now
claim to have or ever claimed to have had against any or all of the
Releasees.  This release includes, without limitation, all Claims: relating to
your employment by the Company and the termination of your employment; of
wrongful discharge or violation of public policy; of breach of contract; of
defamation or other torts; of retaliation or discrimination under federal, state
or local law (including, without limitation, Claims of discrimination or
retaliation under the Age Discrimination in Employment Act, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Indiana Civil
Rights Law); under any other federal or state statute (including, without
limitation, Claims under the Fair Labor Standards Act and the Family and Medical
Leave Act); for wages, bonuses, incentive compensation, commissions, stock,
stock options, vacation pay or any other compensation or benefits, either under
the Indiana Wage Payment and Wage Claims Acts, or otherwise; and for damages or
other remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees. This release will not
waive any of your rights, or obligations of the Company, regarding: (a) any
right to indemnification and/or contribution, advancement or payment of related
expenses that you may have pursuant to the Company’s Bylaws, Certificate of
Incorporation or other organizing documents, under any written indemnification
or other agreement between the parties, and/or under applicable law; (b) any
rights that you may have to insurance coverage under any directors and officers
liability insurance, other insurance policies of the Company, COBRA or any
similar state law; (c) rights to any vested benefits under any equity,
compensation or other employee benefit plan or agreement with the Company,
including the Company’s Section 401(k) plan; (d) rights to any applicable
severance benefits under this Agreement; (e) rights that cannot be waived as a
matter of law, and (f) any claims arising after the Separation Date.

5.Non-Disparagement

You agree not to make any disparaging statements concerning the Company, or any
of its affiliates, or its or their current or former officers, directors,
shareholders, employees or agents, or any of the Company’s or its respective
affiliates’ products or services.  These non-disparagement obligations shall not
in any way affect your obligation to testify truthfully in any legal
proceeding.  

4

--------------------------------------------------------------------------------

 

6.Confidentiality of Agreement-Related Information

You agree, to the fullest extent permitted by law, to keep all Agreement-Related
Information completely confidential. "Agreement-Related Information" means the
negotiations leading to this Agreement. Notwithstanding the foregoing, you may
disclose Agreement-Related Information to your spouse, your attorney and your
financial and tax advisors, and to them only provided that they first agree for
the benefit of the Company to keep Agreement-Related Information confidential.
Nothing in this Agreement or any other agreement between you and the Company
shall be construed to prevent you from disclosing Agreement-Related Information
or any other information or documents to the extent required by applicable law,
a lawfully issued subpoena or duly issued court order; provided that, except
where otherwise prohibited by law, you provide the Company with advance written
notice and a reasonable opportunity to contest such subpoena or court order.  In
addition, nothing in this Agreement or any other agreement between you and the
Company prohibits you from disclosing any information or documents in any action
for enforcement of this Agreement, but solely to the extent relevant and
necessary for such enforcement action.

7.Other Provisions

(a)Termination of Payments.  If you breach any of your obligations under this
Agreement or your Continuing Obligations, in addition to any other legal or
equitable remedies it may have for such breach, the Company shall have the right
to terminate and recover its payments to you or for your benefit under this
Agreement.  The termination of such payments in the event of your breach will
not affect your obligations under this Agreement or your Continuing
Obligations.  

(b)Protected Disclosures and Other Protected Actions. Nothing contained in this
Agreement or in your Continuing Obligations limits your ability to file a charge
or complaint with any federal, state or local governmental agency or commission
(a “Government Agency”).  In addition, nothing contained in this Agreement or
your Continuing Obligations limits your ability to communicate with or respond
accurately and fully to any questions, injury or request for information form
any Government Agency or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including your
ability to provide documents or other information, without notice to the
Company, nor does anything contained in this Agreement apply to truthful
testimony in litigation.  If you file any charge or complaint with any
Government Agency and if the Government Agency pursues any claim on your behalf,
or if any other third party pursues any claim on your behalf, you waive any
right to monetary or other individualized relief (either individually, or as
part of any collective or class action); provided that nothing in this Agreement
limits any right you may have to receive a whistleblower award or bounty for
information provided to the Securities and Exchange Commission.

(c)Absence of Reliance.  In signing this Agreement, you are not relying upon any
promises or representations made by anyone at or on behalf of the Company.  

5

--------------------------------------------------------------------------------

 

(d)Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  

(e)Waiver.  No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party.  The failure of a party
to require the performance of any term or obligation of this Agreement, or the
waiver by a party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.  

(f)Jurisdiction.  You and the Company hereby agree that the state and federal
courts situated in Indianapolis, Indiana shall have the exclusive jurisdiction
to consider any matters related to this Agreement, including without limitation
any claim of a violation of this Agreement.  With respect to any such court
action, you submit to the jurisdiction of such courts and you acknowledge that
venue in such courts is proper.  

(g)Relief.  You agree that it would be difficult to measure any harm caused to
the Company that might result from any breach by you of your promises set forth
in Section 4 of this Agreement.  You further agree that money damages would be
an inadequate remedy for any breach of Sections 4 or Section 5.  Accordingly,
you agree that if you breach, or propose to breach, Section 4 or Section 5, the
Company shall be entitled, in addition to all other remedies it may have, to an
injunction or other appropriate equitable relief to restrain any such breach,
without showing or proving any actual damage to the Company and without the
necessity of posting a bond.

(h)Governing Law; Interpretation.  This Agreement shall be interpreted and
enforced under the laws of the State of Indiana, without regard to conflict of
law principles.  In the event of any dispute, this Agreement is intended by the
parties to be construed as a whole, to be interpreted in accordance with its
fair meaning, and not to be construed strictly for or against either you or the
Company or the “drafter” of all or any portion of this Agreement.  

(i)Entire Agreement.  This Agreement and the exhibits attached hereto constitute
the entire agreement between you and the Company.  This Agreement supersedes any
previous agreements or understandings between you and the Company, except the
Continuing Obligations, the Company’s applicable stock incentive plan and your
equity award agreements (as such documents may be amended by Sections 2(b) and
2(c) above), and any other obligations specifically preserved in this Agreement.

6

--------------------------------------------------------------------------------

 

(j)Time for Consideration; Effective Date.  You acknowledge that you have
knowingly and voluntarily entered into this Agreement and that the Company
advises you to consult with an attorney before signing this Agreement.  You
understand and acknowledge that you have been given the opportunity to consider
this Agreement for twenty-one (21) days from your receipt of this Agreement
before signing it (the “Consideration Period”).  To accept this Agreement, you
must return a signed original or a signed PDF copy of this Agreement so that it
is received by the Company’s General Counsel (elizabeth@assemblybio.com) at or
before the expiration of the Consideration Period.  If you sign this Agreement
before the end of the Consideration Period, you acknowledge that such decision
was entirely voluntary and that you had the opportunity to consider this
Agreement for the entire Consideration Period.  For the period of seven (7) days
from the date when you sign this Agreement and deliver it to the Company, you
have the right to revoke this Agreement by written notice to the Company’s
General Counsel, provided that such notice is delivered so that it is received
at or before the expiration of the seven (7) day revocation period.  This
Agreement shall not become effective or enforceable during the revocation
period.  This Agreement shall become effective on the first business day
following the expiration of the revocation period (the “Effective Date”).  

(k)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same original, binding document. Any facsimile, PDF
reproduction of original signatures or other electronic transmission of a signed
counterpart shall be deemed to be an original counterpart and any signature
appearing thereon shall be deemed to be an original signature.  Each party
agrees that the electronic signatures of the parties included in this Agreement,
including via DocuSign®, are intended to authenticate this writing and to have
the same force and effect as manual signatures.

(l)Board of Director Compensation.  You agree and acknowledge that you will not
be entitled to any additional compensation for your service as a director of the
Company through the Company’s 2020 annual stockholders meeting.

[signature page follows]

 

7

--------------------------------------------------------------------------------

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to the Company’s General Counsel the original or a PDF copy of this
letter within the time period set forth above.

Sincerely,

ASSEMBLY BIOSCIENCES, INC.

 

 

By:

 

/s/ William R. Ringo, Jr.

 

August 6, 2019

 

 

William R. Ringo, Jr.

 

Date

 

 

Chairman of the Board

 

 

 

 

You are advised to consult with an attorney before signing this Agreement. This
is a legal document.  Your signature will commit you to its terms.  By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.  

 

/s/ Derek A. Small

 

August 6, 2019

Derek A. Small

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

EXHIBIT A – SUMMARY OF EQUITY AWARDS

 

 

[***]

 